Case 1:21-mj-00545-RMM Document5 Filed 08/04/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America

v. )
) Case: 1:21-mj-00545
Tyler Welsh Slacker _) Assigned To : Meriweather, Robin M.
) Assign. Date : 7/27/2021
Description: COMPLAINT W/ ARREST WARRANT
Defendant Oe
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Tyler Welsh Slaeker :
whe is accused of an offense or violation based on the following document filed with the court:

1 Indictment O} Superseding Indictment Ol Information O Superseding Information &% Complaint

( Probation Violation Petition O Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752{a)(1) and (2) - Entering and Remaining and Disorderly and Disruptive Conduct in a Restricted

Building or Grounds;
40 U.S.C. § $104(e)(2)(D) and (G) - Disorderly Conduct and Parading, Demonstrating, or Picketing in a Capitol
Building. 2021.07.27
‘fot | Meise — 18:34:17
Date: 07272021. ti (i‘iéOSOSOSOSOSSS -04'00'
7 issuing officer's signature
City and state: Washington, D.C. Robin M. Meriweather, U.S. Magistrate Judge

 

 

Printed name and title

 

Return

This warrant was received on (date) AMY ahy , and the person was arrested on (date) gl4 [2 ae

 

at (city and state) Fe oe are \ Lalduy : Way

Date: _¢ | ta Mnond (20g E Terrerag wy
Srecial agent Aare Boxgeclprenpins,
Printed Raine a tie >

 

 

 
